UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51992 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16 West Franklin Street, Liberty, Missouri 64068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 781-4822 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X.No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company.) Smaller reporting company _X . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes.No X. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding August 14, 2008 Common Stock, par value $0.01 per share 3,944,876 LIBERTY BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2008 INDEX PAGE NO. PART I – FINANCIAL INFORMATION Item 1.Financial Statements 1 Consolidated Balance Sheets at June 30, 2008 and September 30, 2007 (unaudited) 1 Consolidated Statements of Earnings for the three and nine months ended June 30, 2008 and 2007 (unaudited) 2 Consolidated Statements of Comprehensive Earnings for the three and nine months ended June 30, 2008 and 2007 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended June 30, 2008 and 2007 (unaudited) 4 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures about Market Risk 23 Item 4 (T).Controls and Procedures 23 PART II – OTHER INFORMATION 24 Item 1.Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item 6.Exhibits 25 Signatures 26 Certifications 27 LIBERTY BANCORP, INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) June 30, September 30, Assets 2008 2007 Cash and due from banks $ 4,709,651 6,502,289 Federal funds sold 4,881,000 2,540,000 Total cash and cash equivalents 9,590,651 9,042,289 Securities available for sale- taxable, at market value (amortized cost of $24,320,237 and $34,950,041, respectively) 24,833,740 35,241,932 Securities available for sale - non-taxable, at market value (amortized cost of $11,721,838 and $12,839,161, respectively) 11,707,409 12,740,587 Mortgage-backed securities - available for sale, at market value (amortized cost of $15,083,033 and $19,620,825, respectively) 15,046,213 19,276,996 Stock in Federal Home Loan Bank of Des Moines 3,533,300 1,531,200 Loans receivable, net of allowance for loan losses of $3,069,577and $3,010,904, respectively 251,428,547 232,307,925 Loans held for sale 1,825,771 719,086 Premises and equipment, net 9,815,386 8,744,846 Bank-owned life insurance (BOLI) 8,428,403 8,101,192 Foreclosed real estate, net 2,668,698 1,675,871 Accrued interest receivable 1,808,990 2,055,814 Other assets 2,087,013 1,748,249 Total assets $ 342,774,121 333,185,987 Liabilities and Stockholders' Equity Deposits $ 225,810,664 252,305,482 Accrued interest payable 305,072 601,285 Advances from FHLB 70,265,872 26,430,394 Securities sold under agreement to repurchase 1,205,144 1,221,184 Advances from borrowers for taxes and insurance 605,004 905,606 Other liabilities 1,027,108 1,439,195 Accrued income taxes - 88,308 Total liabilities 299,218,864 282,991,454 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value;1,000,000 shares authorized; shares issued and outstanding - none - - Common stock, $0.01 par value; 20,000,000 shares authorized; 4,761,712 and 4,761,187 shares issued at June 30, 2008 and September 30, 2007, respectively 47,617 47,612 Treasury stock, at cost, 809,336 shares at June 30, 2008 (8,498,110 ) - Additional paid-in capital 32,234,310 31,923,289 Common stock acquired by ESOP (531,302 ) (701,309 ) Accumulated other comprehensive earnings (loss), net 363,631 (12,619 ) Retained earnings - substantially restricted 19,939,111 18,937,560 Total stockholders' equity 43,555,257 50,194,533 Total liabilities and stockholders' equity $ 342,774,121 333,185,987 See accompanying notes to consolidated financial statements. 1 LIBERTY BANCORP, INC. Consolidated Statements of Earnings (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2008 2007 2008 2007 Interest income: Loans receivable $ 4,287,809 4,401,544 13,231,211 12,590,319 Mortgage-backed securities 166,731 228,017 550,423 719,685 Securities - taxable 339,555 447,515 1,169,574 1,253,177 Securities - non-taxable 132,275 80,116 403,763 220,980 Other interest-earning assets 21,930 86,461 127,108 245,780 Total interest income 4,948,300 5,243,653 15,482,079 15,029,941 Interest expense: Deposits 1,503,786 2,315,102 5,901,424 6,411,426 Securities sold under agreement to repurchase 12,778 20,661 48,147 59,337 Advances from FHLB 506,935 356,878 1,498,554 990,313 Total interest expense 2,023,499 2,692,641 7,448,125 7,461,076 Net interest income 2,924,801 2,551,012 8,033,954 7,568,865 Provision for loan losses 1,173,000 267,105 1,623,175 465,307 Net interest income after provision for loan losses 1,751,801 2,283,907 6,410,779 7,103,558 Noninterest income: Loan service charges 13,236 20,450 53,282 70,173 Gain on sale of loans 105,238 73,875 239,674 180,440 Gain on sale of securities available for sale - - 45,597 - Change in cash surrender value of BOLI 109,533 3,984 327,211 3,984 Deposit account and other service charges 312,154 264,918 865,268 748,689 Total noninterest income 540,161 363,227 1,531,032 1,003,286 Noninterest expense: Compensation and benefits 1,008,015 1,147,174 3,340,846 3,319,374 Occupancy expense 163,555 145,724 496,799 466,488 Equipment and data processing expense 227,965 195,464 701,647 595,508 Operations from foreclosed real estate, net 20,282 106,292 173,717 275,932 FDIC premium expense 37,240 6,842 91,795 19,684 Professional and regulatory services 97,685 99,791 295,526 322,954 Advertising 48,813 66,358 180,309 218,035 Correspondent banking charges 70,409 65,183 202,824 192,139 Supplies 30,126 30,955 96,292 97,766 Other 182,083 169,353 593,834 546,884 Total noninterest expense 1,886,173 2,033,136 6,173,589 6,054,764 Earnings before income taxes 405,789 613,998 1,768,222 2,052,080 Income taxes 82,000 208,000 460,000 713,000 Net earnings $ 323,789 405,998 1,308,222 1,339,080 Basic and diluted earnings per share $ 0.09 0.09 0.32 0.29 Dividends per share $ 0.025 0.025 0.075 0.075 See accompanying notes to consolidated financial statements. 2 LIBERTY BANCORP, INC. Statements of Comprehensive Earnings (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2008 2007 2008 2007 Net earnings $ 323,789 405,998 1,308,222 1,339,080 Other comprehensive earnings: Reclassification adjustment for gain included in earnings, net of tax - - (28,726 ) - Unrealized gains (losses) arising during the period, net of tax (499,085 ) (313,301 ) 414,769 1,248 Amortization of unrecognized gain, net - SFAS No. 158 (3,264 ) - (9,793 ) - Comprehensive earnings (loss) $ (178,560 ) 92,697 1,684,472 1,340,328 See accompanying notes to consolidated financial statements. 3 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 1,308,222 1,339,080 Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation expense 430,331 343,051 ESOP expense 229,637 249,880 Stock option and incentive plan expense 246,060 147,318 Amortization of premiums (discounts) on investments, net (20,531 ) (67,956 ) Amortization of deferred loan fees, net (241,240 ) (229,213 ) Provision for loan losses 1,623,175 465,307 Loans held for sale - originated (19,205,729 ) (15,557,751 ) Loans held for sale - proceeds from sale 18,338,718 14,797,188 Loss on foreclosed real estate, net 135,820 226,329 Gain on sale of securities available for sale (45,597 ) - Gain on sale of loans (239,674 ) (180,440 ) Increase in cash surrender value of bank-owned life insurance (327,211 ) (3,984 ) Decrease (increase) in: Accrued interest receivable 246,824 (428,522 ) Other assets (565,489 ) (138,296 ) Increase (decrease) in: Accrued interest on deposits and other liabilities (718,093 ) 207,806 Accrued income taxes (88,308 ) (160,727 ) Net cash provided by (used for) operating activities 1,106,915 1,009,070 Cash flows from investing activities: Net change in loans receivable (24,281,084 ) (32,103,953 ) Mortgage-backed securities: Available for sale - principal collections 4,530,450 3,811,123 Securities available for sale: Principal collections 41,180 - Purchased (448,061 ) (16,051,584 ) Proceeds from sales 7,292,478 - Proceeds from maturity or call 4,935,000 4,350,000 Proceeds from foreclosed real estate, net 2,649,880 1,641,392 Purchase of stock in FHLB of Des Moines (2,385,071 ) (1,300,100 ) Redemption of stock in FHLB of Des Moines 382,971 1,497,900 Purchase of premises and equipment (1,500,869 ) (1,536,693 ) Purchase of bank-owned life insurance policy - (3,000,000 ) Net cash provided by (used for) investing activities $ (8,783,126 ) (42,691,915 ) 4 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (Continued) Nine Months Ended June 30, 2008 2007 Cash flows from financing activities: Net increase (decrease) in deposits $ (26,494,818 ) 44,674,074 Increase (decrease) in advances from borrowers for taxes and insurance (300,602 ) (222,849 ) Proceeds from advances from the FHLB 824,350,000 186,900,000 Repayment of advances from the FHLB (780,514,522 ) (189,500,008 ) Securities sold under agreement to repurchase: Proceeds 7,274,400 43,408,840 Repayments (7,290,440 ) (44,087,538 ) Proceeds from exercise of stock options 4,347 8,695 Repurchase of common stock (8,498,110 ) (1,399,608 ) Other contributed capital 989 - Cash dividends (306,671 ) (347,862 ) Net cash provided by (used for) financing activities 8,224,573 39,433,744 Net increase (decrease) in cash and cash equivalents 548,362 (2,249,101 ) Cash and cash equivalents at beginning of period 9,042,289 13,403,701 Cash and cash equivalents at end of period $ 9,590,651 11,154,600 Supplemental disclosures of cash flow information: Cash paid (received) during the period for: Interest on deposits $ 6,197,522 6,277,461 Interest on securities sold under agreement to repurchase 48,242 59,416 Interest on advances from FHLB of Des Moines 1,466,355 971,463 Income taxes 816,126 1,010,420 Real estate acquired in settlement of loans 3,778,527 4,044,067 Loans originated to finance the sale of foreclosed real estate - 2,374,710 See accompanying notes to consolidated financial statements. 5 LIBERTY BANCORP, INC. Notes to Consolidated Financial Statements (1) Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Such adjustments were of a normal recurring nature.The results of operations for the three-month and nine-month periods ended June 30, 2008 are not necessarily indicative of the results that may be expected for the entire year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of the Company for the year ended September 30, 2007 contained in the Company’s Annual Report on Form 10-K filed with the Securities Exchange Commission on December 28, In preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for loan losses and the fair values of financial instruments. (2) Organization Liberty Bancorp, Inc. (the “Company” or “Liberty Bancorp”) a Missouri corporation, was formed on February 14, 2006 and became the holding company for BankLiberty (formerly Liberty Savings Bank, F.S.B., and referred to herein as the “Bank”) upon completion of the Bank’s conversion (the “Conversion”) from a mutual holding company form to a stock holding company structure on July 21, 2006.A total of 2,807,383 shares of common stock were sold in the stock offering at the price of $10.00 per share.In addition, a total of approximately 1,952,754 shares of common stock were issued to the minority shareholders of the former Liberty Savings Bank, F.S.B. representing an exchange ratio of 3.5004 shares of Company common stock for each share of Liberty Savings Bank, F.S.B. common stock.Fractional shares in the aggregate, or 36 shares, were redeemed for cash. Total shares outstanding after the stock offering and the exchange totaled 4,760,137 shares.Net proceeds of $25.6 million were raised in the stock offering, excluding $1.2 million which was loaned by the Company to a trust for the Bank’s Employee Stock
